Citation Nr: 1416193	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-31 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.  

3.  Entitlement to ratings for posttraumatic stress disorder (PTSD) with major depression in excess of 50 percent prior to September 12, 2013, and in excess of 70 percent from that date,.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1968 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009 and April 2010 rating decisions of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  A December 2013 rating decision granted the Veteran a 70 percent rating for PTSD with major depression, effective September 12, 2013.  He has continued his appeal for a higher rating (and the issue is characterized to reflect that "staged" ratings are assigned, and that both stages are on appeal..  

The reopened claims of service connection for hearing loss and tinnitus, and the claim for a TDIU rating prior to April 9, 2009 on an extraschedular basis (under 38 C.F.R. §  4.16(b)), are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An October 2007 rating decision denied the Veteran's claims of service connection for hearing loss and tinnitus, finding essentially that there was no competent evidence linking his current diagnoses of bilateral hearing loss and tinnitus to military service; he initiated an appeal of those denials, but did not perfect the appeal by filing a timely substantive appeal, and the October 2007 rating decision became final.

2.  Evidence received since the October 2007 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for hearing loss and tinnitus and raises a reasonable possibility of substantiating such claims.

3.  For the period prior to April 9, 2009, PTSD with major depression is shown to be productive of a disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective relationships; the psychiatric disability picture for this period is without evidence of occupational and social impairment with deficiencies in most areas due to such symptoms as obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently and appropriately, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships.  

4.  From April 9, 2009, PTSD with major depression is shown to be productive of a disability picture that more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, and judgment, and an inability to establish and maintain effective relationships; the psychiatric disability picture from April 9, 2009 is without evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.

5.  The evidence shows that from April 9, 2009, the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected disability; prior to that date, his sole service-connected disability was PTSD with major depression, rated 50 percent (which does not meet the minimum schedular rating requirement for a TDIU rating.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

2.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

3.  A rating in excess of 50 percent for PTSD with major depression is not warranted for the period prior to April 9, 2009.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes (Codes) 9411, 9434 (2013). 

4.  A 70 percent, but no higher, rating is warranted for PTSD with major depression, from April 9, 2009 to September 12, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Codes 9411, 9434 (2013). 

5.  A rating in excess of 70 percent for PTSD with major depression is not warranted from September 12, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Codes 9411, 9434 (2013). 

6.  Prior to April 9, 2009 the schedular criteria for a TDIU rating were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2013).  

7.  A TDIU rating is warranted from April 9, 2009.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Initially, it is noted that as the Board's decision to reopen the claim of service connection for hearing loss and tinnitus is favorable to the Veteran, no further action is required to comply with the VCAA.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The Veteran received such notice (with respect to his claims for an increased rating for psychiatric disability and TDIU) by letters in February and November 2009.  

VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b) and (c).  He was afforded the opportunity for a hearing, but declined a hearing.  The RO has obtained his pertinent VA records and records from the Social Security Administration.  He has not identified any additional available evidence (such as private medical records) for consideration in his appeal.  Further, VA has conducted necessary medical inquiry in an effort to substantiate the higher rating claims.  The Veteran was afforded VA examinations to evaluate the service-connected psychiatric disability in May 2009, February 2010, and September 2013.  As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence in the record dated subsequent to the September 2013 VA examinations that shows a material change in the disability so as to warrant a reexamination.  38 C.F.R. § 3.327(a).  As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist. 

Service Connection for Hearing Loss and Tinnitus

An October 2007 rating decision denied the Veteran service connection for hearing loss and tinnitus on the basis that there was no competent evidence linking his current diagnoses of bilateral hearing loss and tinnitus to his military service.  The Veteran initiated an appeal of that rating decision with the filing of a notice of disagreement in January 2008.  The RO issued a statement of the case (SOC) in the matter on August 29, 2008, informing the Veteran that he had 60 days in which to perfect his appeal to the Board with the filing of a substantive appeal statement or else his case would be closed.  As his substantive appeal statement was received on November 24, 2008, it was untimely.  The RO notified him in a February 2009 letter that his appeal was untimely but that it was reopening his claim for service connection for hearing loss and tinnitus based on upon the November 2008 submission. 

As the Veteran did not perfect his appeal to the Board within the time allotted (nor did he appeal the RO decision finding that his appeal was untimely), the October 2007 rating decision became final by operation of law; the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the October 2007 rating decision included:  Service department records showing that the Veteran served on active duty from February 1968 to September 1969.  Service treatment records showing no complaints or diagnosis of hearing loss or tinnitus, and that at the time of his separation from service there was no hearing loss disability by VA standards.  In statements, the Veteran and his representative asserted that the Veteran was exposed to noise during combat and has suffered from ringing in the ears and hearing loss problems since early in his tour of duty in Vietnam.  A report of a February 2007 VA examination showed the Veteran underwent audiological testing, and that an audiogram reflected pure tone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of:  15, 15, 40, 65, and 65 in the right ear; and 15, 25, 50, 70, and 75 in the left ear.  The speech recognition scores, using the Maryland CNC word list, were 96 percent for the right ear and 92 percent for the left ear.  The examiner concluded that the Veteran had mild to moderately severe hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear; she opined with rationale that it was not as likely as not that the Veteran's hearing loss and tinnitus resulted from acoustic trauma during service.  

As the unappealed October 2007 rating decision is final based on the evidence then of record, new and material evidence is required to reopen the claims.  38 U.S.C.A. §§ 5108, 7105.

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

For additional evidence to be new and material, it must relate to an unestablished fact necessary to substantiate the claim.  

The records received since the October 2007 rating decision consist of VA outpatient records and a VA examination report, statements of the Veteran's wife and friends, a statement from a fellow serviceman, and additional private treatment records.  The VA outpatient records show that from the time of a November 2006 audiology consult, the Veteran was shown to have diagnoses of hearing loss and tinnitus.  In an August 2008 report, the same VA examiner, who had previously conducted a VA examination, again evaluated the Veteran and related similar clinical results, as well as another medical opinion that was unfavorable to the Veteran's claims.  Such evidence, although new, is essentially cumulative of that which was previously considered by the RO in October 2007.  

However, the additional evidence received also includes statements from the Veteran's wife and friends to the effect that they observed him to have hearing problems upon his return from service in Vietnam; a statement from a fellow serviceman indicating that the Veteran was exposed to "extremely loud noises all the time" during service; and a private audiological evaluation report of March 2012, which showed hearing acuity levels that were worse than those documented in VA records and an opinion by an audiologist that it was more likely than not that the Veteran's hearing loss and tinnitus are related to his military noise exposure, possibly worsening as a civilian.  Such evidence, when considered with the previous evidence of record in October 2007, constitutes new and material evidence to reopen the claims of service connection for hearing loss and tinnitus, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence relates to an unestablished fact necessary to substantiate the claims, namely, a medical nexus linking the current diagnoses of hearing loss and tinnitus to the Veteran's service and acoustic trauma therein.  

In other words, the additional evidence received, viewed in the context of the evidence already of record at the time of the October 2007 rating decision, raises a reasonable possibility of substantiating the claims.  The RO previously denied the claims on the basis that there was no medical nexus between the current diagnoses and service, but the additional evidence includes competent medical evidence of a relationship between the current hearing loss and tinnitus and the Veteran's noise exposure in service.  As for the lay statements of the Veteran's wife, friends, and fellow serviceman, it is acknowledged that the credibility of such evidence is to be presumed.  As the additional evidence received is both new and material, the claims of service connection for hearing loss and tinnitus must be reopened.

Higher Rating for PTSD with Major Depression

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.  

PTSD is rated under 38 C.F.R. § 4.130, Code 9411, and major depression is rated under 38 C.F.R. § 4.130, Code 9434.  The same criteria apply to both codes.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from anxiety and mood disorders under 38 C.F.R. § 4.130 is not restricted to those symptoms listed in the rating criteria.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  

For the period considered in this appeal, the Veteran's psychiatric disability has been rated 50 percent prior to September 12, 2013 and 70 percent from that date (the date of a VA compensation examination).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Codes 9411 and 9434. 

The maximum (100 percent) rating is warranted for:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411 and 9434.  

The relevant evidence in this case consists mainly of VA outpatient records, VA examination reports, and Social Security Administration records (which included VA medical records).  The Veteran underwent VA examinations in May 2009, February 2010, and September 2013, on which occasions he was assigned Global Assessment of Functioning (GAF) scores of 50, 50, and 41, respectively.  He has also received very frequent outpatient psychiatric treatment at the VA, and his GAF scores include the following:  58 in February 2008, 54 in March 2009, 58 in November 2011, and from 46 to 58 in visits from December 2011 to December 2013 (notably, during this period the Veteran's treating psychiatrist assigned scores of 46 to 50 and a treating psychologist assigned the score of 58 consistently).  

The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The Veteran's GAF scores basically denoted moderate to serious impairment due to the psychiatric disability.  However, the Board notes that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126. 

The Board also notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000.).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

In evaluating all the evidence, the Board finds that beginning April 9, 2009, the VA medical evidence and the records from the Social Security Administration reflect that the Veteran's symptoms of PTSD with major depression were so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 70 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, prior to April 9, 2009, the Board finds that the preponderance of the evidence is against a rating higher than 50 percent, as will be discussed.  

Beginning April 9, 2009, a 70 percent rating is warranted, as the Veteran's psychiatric symptomatology was of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment, with deficiencies in most areas and an inability to establish and maintain effective relationships.  On a VA outpatient record dated April 9, 2009, one of the Veteran's treating healthcare providers met with the Veteran for a follow up visit for PTSD, and observed him to be poorly groomed with a mood estimated to be a 9 out of 10 (with 10 being the worst the Veteran could feel).  She stated that the Veteran appeared to struggle with crowds, isolation, anger, anxiety, fear, and guilt, with some days worse than others.  In an addendum statement dated that day, the Veteran's treating physician (who also was the director of the PTSD program) acknowledged such report and then opined that the Veteran was unemployable due to the above noted problems.  

Further, just a month later a VA examiner in May 2009 identified the Veteran's psychiatric symptoms, and the frequency and severity of such symptoms, as follows.  Anger/irritability occurred daily and resulted in yelling, and he took about 10 minutes to calm down.  Depression/guilt occurred daily and was of moderate severity; it lasted up to two days at a time with brief respites followed by more depression (the Veteran spent about 70 percent of the time feeling depressed).  Flashbacks/nightmares/intrusive recollections occurred two to three times a week and were intense; it lasted until he awoke or for about 10 minutes after the reminder stimulus had gone (e.g., helicopter, diesel fumes).  Hypervigilance occurred daily and was mild.  Psychic numbing was constant and was of moderate severity.  Poor sleep occurred nightly.  Disillusionment occurred on a nearly daily basis and was of moderate severity.  Moreover, the Veteran had a strong bond with his wife and daughters but had no friends (he said he did not want any friends).  In assessing the PTSD symptoms, the examiner stated that they were usually of moderate severity.  He stated that the Veteran's depression and depressed mood interfered with employment and social functioning in that it significantly detracted from his ability to enjoy his family and had eliminated outside social contact.  He noted the Veteran had anxiety whenever he was exposed to crowds, from a moderate to a severe degree, and that it affected the Veteran's functioning by preventing him from engaging in outside socialization (he avoided most public places due to the anxiety).  Moreover, the Veteran had impaired impulse control several times a week, described as "road rage" and other episodic anger, and was of moderate degree.  This led him to avoid interactions with others and increased his depression.  As for sleep impairment three to four times a week, it interfered with functioning by producing chronic fatigue.  The same examiner re-assessed the Veteran in February 2010, and the clinical findings were consistent with those on 2009 examination.  In 2010, the examiner again identified all of the Veteran's symptoms attributable to the service-connected disability, and provided similar comments on the effects of the symptoms on the Veteran's functioning, such as relating how the Veteran's depression contributed to his irritability and difficulty in getting along with others and how his anxiety promoted isolation.  The examiner concluded that the symptoms were severe enough to interfere with occupational and social functioning and required continuous medication.  

VA outpatient records tended depict the Veteran's psychiatric disability as approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  He frequently attended individual and group psychotherapy for treatment of anxiety, depression, irritability and anger outbursts, recurrent distressing memories of trauma, hypervigilance, sleep disturbance, and social isolation.  In June 2009, for example, although his mood was less irritable, he still avoided any public or family gatherings due to his hypervigilance.  It was also noted in that same month that he had gone on a vacation with his wife but was unable to enter some of the shops on account of his fear of crowds.  It is also observed that in records, particularly those dated in 2012 and 2013, there appeared to be different assessments of the severity of the Veteran's disability given by one of his treating psychiatrists (Dr. DT) versus his treating psychologist (Dr. GD).  The former tended to assign the Veteran GAF scores of 46 and 50, while the latter consistently assigned a GAF score of 58.  The Board accords more weight to the former, given that this physician evaluated the Veteran's mental status and at times furnished a more complete description of the Veteran's symptoms, whereas the psychologist made few observations beyond the status of the Veteran's mood.   

While the Veteran's disability picture was without evidence of such symptoms as suicidal ideation, illogical or obscure speech, spatial disorientation, neglect of personal appearance and hygiene, and impaired judgment or thinking, the Veteran's social isolation, near-continuous mood problems (depression, anxiety, and irritability), impaired impulse control ("road rage" episodes), sleep impairment, and apparent inability to establish and maintain effective relationships beyond his wife, daughters, and grandchildren (with the exception of a fellow Vietnam veteran who was ill) are sufficiently severe in themselves to result in occupational and social impairment marked by deficiencies in most areas.  In sum, the severity of the Veteran's PTSD with major depression is such that a 70 percent rating is warranted.  In arriving at this conclusion, the Board has accorded much probative weight to the GAF scores provided by the VA examiner and the Veteran's own treating healthcare providers, which are not inconsistent except as noted above.  In recognizing too that the Veteran's symptomatology is illustrative of both the criteria contemplated for a 50 percent rating and the criteria contemplated for a 70 percent rating, the Board emphasizes that in this case it has given careful consideration to allowing the Veteran the benefit of the doubt in accordance with 38 U.S.C.A. § 5107(b). 

For the period prior to April 9, 2009, a rating higher than 50 percent is not warranted.  As earlier noted, a VA outpatient record dated April 9, 2009 appears to signal a worsening of the Veteran's symptomatology.  At that time, the director of the PTSD program at the VA facility felt that the Veteran's psychiatric problems resulted in his unemployability, and a VA examination a month later provided a statement to the effect that the Veteran's disability would likely cause significant problems if he were to attempt to return to work.  However, prior to April 9, 2009, the evidence appears to present a less severe picture of the Veteran's disability.  For example, on VA examination in August 2008, the examiner noted that the Veteran was not taking any psychotropic medication, although he did attend therapy sessions to address PTSD symptoms.  The examiner noted the following symptoms for PTSD:  nightmares, intrusive memories, flashbacks, intense psychological distress and physiological reactivity with exposure to cues, survivor guilt, avoidance of reminders or cues, inability to recall important aspects of the trauma, diminished interest or participation in significant activities, feelings of detachment from others, restricted range of affect, sense of foreshortened future, difficulty falling and staying asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  Further, dysthymia, which was diagnosed as secondary to PTSD, was manifested by depressed mood, insomnia, low energy, low self-esteem, distractibility, and hopelessness.  In terms of the impact of these symptoms on the Veteran's social and occupational functioning, the examiner stated that it was significant.  She discussed such impact and then assigned a GAF score of 55, to denote moderate symptoms or moderate difficulty in social and occupational functioning.  Available GAF scores provided during VA outpatient visits in February 2008 (i.e., 58) and March 2009 (i.e., 54) are consistent with the VA examiner's assessment.  Therefore, while many of the symptoms experienced by the Veteran prior to April 9, 2009 appear to be the same as those he continued to experience after April 9, 2009, they are evaluated as being less severe or as having less of a detrimental impact on his social and occupational functioning.  Indeed, in considering the VA examinations from 2007 (prior to the period considered in this appeal), 2008, 2009, 2010, and 2013, the examiners' assessment of the Veteran's functioning, as reflected in GAF scores of 65, 55, 50, 50, and 41, respectively, clearly show a progressive decline over the years.  As another example of this decline, the examiner in 2008 noted the Veteran was not taking any psychotropic medication and would avoid crowds if he went out in public (e.g., to a restaurant with his wife).  The examiner in 2009 then noted that the Veteran took medication to help him sleep better, that he engaged in no outside socialization, and that he avoided most public places due to anxiety.  The examiner in 2013 stated that the Veteran could never leave his house without taking anxiety medication.  In short, the evidence prior to April 9, 2009 does not support the assignment of a rating higher than 50 percent.   

The Board also concludes that the objective evidence does not show that the Veteran's PTSD with major depression meets the criteria for a rating higher than 70 percent under Codes 9411 and 9434 beginning April 9, 2009.  It is the Board's judgment that the record does not reflect those symptoms of a psychiatric disability to the degree and severity that typify a 100 percent disability rating.  For example, no medical examiner has indicated that the Veteran is totally impaired, both socially and occupationally, on account of the type of symptoms contemplated for a 100 percent rating.  In fact, when describing the effects of the Veteran's psychiatric disability on his occupational and social functioning, the VA examiner in May 2009 and February 2010 concluded that there was reduced reliability and productivity due to PTSD signs and symptoms (i.e., the criteria for a 50 percent rating) and the VA examiner in September 2013 concluded that there was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood (i.e., the criteria for a 70 percent rating).  In other words, the examiners did not find total occupational and social impairment due to signs and symptoms of the type and severity noted in the criteria for a 100 percent rating.    

Additionally, in reviewing the individual and group therapy notes and the examination reports, there is no objective evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Nor is there evidence of any other symptoms of the same nature and severity of these foregoing symptoms.  Rather, the disability picture presented by the Veteran's treating providers and examination evaluators is one which does not approximate the criteria for a 100 percent rating.  For example, on outpatient visits he was generally shown to be cooperative and with good grooming and hygiene, with few exceptions (in April 2009, for example, he was appropriately dressed but poorly groomed).  His thought processes were linear, logical, coherent, relevant, and goal-directed.  His speech was normal.  He was well-oriented times three.  His insight and judgment were good.  His thought content was not marked by paranoia, delusions, or hallucinations.  There were some mild problems with short-term memory, but not long-term memory.  He had some anger and irritability issues, but there was no evidence of a persistent danger of hurting self or others.  His social network consisted almost exclusively of his immediate family (wife, daughters, grandsons).  

VA examination reports disclose findings that are not inconsistent with those documented repeatedly in t VA outpatient records.  For example, on May 2009 VA examination, the examiner specifically noted that the following symptom manifestations of the Veteran's psychiatric disability (PTSD and associated major depression) were not present:  impairment of thought processes or communication; delusions or hallucinations, any display of inappropriate behavior, suicidal/homicidal plans or intent, obsessive or ritualistic behavior that interfered with routine activities, or irrelevant/illogical/obscure speech patterns.  Moreover, there was only mild forgetfulness in the short-term, and the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  The same examiner evaluated the Veteran again in February 2010, and his findings did not vary to any notable degree, although he did indicate that the Veteran showed obsessive or ritualistic behavior two to three times a week when he did "perimeter checks" upon having a nightmare or hearing an unexpected noise, with such symptom evaluated to be of a mild degree.  The examiner also noted that the Veteran did not have friends outside of the family (he did not want any).  On September 2013 VA examination, the examiner described similar findings, although it appears that some of the symptoms may have worsened (e.g., recurrent suicidal ideation with plan but no intent a few times a month, and the Veteran took anxiety medication whenever his whole family came over to visit as a group or whenever he left the house).  In any case, she also found that the Veteran was stable, oriented times four, dressed appropriately, not an imminent harm to himself or others, and capable of managing his financial affairs.  

Although the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD with major depression, his symptomatology as discussed above does not approximate the criteria contemplated for a 100 percent disability rating under Codes 9411 and 9434. 

In summary, consideration has been given to "staged ratings" for the PTSD with major depression over the period considered in this appeal, and the Board concludes that the clinical findings support the assignment of a 70 percent rating beginning April 9, 2009, and no earlier, and that the findings do not demonstrate that the Veteran meets the criteria for a 100 percent rating at any time during the period considered in this appeal.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's disability level and the symptomatology of his psychiatric disability to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings (70 percent and 100 percent) for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's mental deficiencies and social impairment are incorporated in the schedular criteria for evaluating mental disorders.  In other words, the Veteran does not experience any symptoms not encompassed, contemplated, or covered in the Rating Schedule under 38 C.F.R. § 4.130, Codes 9411 and 9434.  As previously noted, the symptoms listed for the rating criteria are examples of the type and severity of symptoms for a particular rating, and do not constitute a complete, all-inclusive list.  Indeed, some of the Veteran's symptoms of PTSD are not listed in the rating criteria, such as hypervigilance and intrusive recollections.  Nevertheless, these and the other symptoms were identified, they were compared with the example symptoms listed in the criteria for 70 percent and 100 percent ratings to determine if they were of the same kind, and (if so) their impact on the Veteran's occupational and social impairment was assessed.   

In light of the foregoing, the Board finds that the schedular ratings assigned are adequate and that referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not required. 



TDIU

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) .

In this case, although the RO construed the Veteran's statement received in October 2009 as a claim for TDIU, the Veteran's TDIU issue became part of his claim for a higher rating for PTSD when it was raised by the record, which pre-dates the October 2009 statement and the January 2010 filing of VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  In October 2009, the Veteran submitted copies of VA outpatient records, dated in April 2009, which provide an opinion of his treating physician regarding his employability status with respect to his PTSD.  

At the outset, the Board notes that as a result of the decision, herein above granting a 70 percent rating for PTSD with major depression from April 9, 2009, results in the Veteran meeting the schedular criteria for a TDIU rating from that date.  38 C.F.R. § 4.16(a).  Prior to April 9, 2009, his sole service-connected disability, PTSD with major depression, is rated 50 percent, which does not meet the threshold minimum schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a).  Accordingly, a schedular TDIU may not be granted before April 9, 2009.  

As to the period beginning April 9, 2009, the Board finds after consideration of the pertinent evidence that the Veteran meets the criteria for a schedular TDIU rating; that is, the evidence shows from that date he was unable to pursue substantially gainful employment due to service-connected disability.   

As previously mentioned,  a VA outpatient treatment record dated April 9, 2009 includes the opinion of a treating physician (and director of the PTSD program) that the Veteran was unemployable due to his PTSD symptoms.  The next month, the Veteran underwent a VA psychiatric examination.  On the question of whether the Veteran's unemployment was due to the effects of his mental disorder, the examiner stated that it was difficult to confirm that the Veteran was unable to work due to his symptoms, as the Veteran has not attempted to return to work (as a longtime union carpenter, from which he retired in 2004).  However, he was "left with the impression that his PTSD and Depression would likely cause significant problems if he were to attempt to return to work."  The same examiner provided similar remarks on VA examination in February 2010, and also acknowledged that the Veteran had been deemed unemployable by his VA doctor and the Social Security Administration.  Also, the Veteran's GAF scores from May 2009 were 50 or below, as seen on VA examination reports and many VA outpatient records, which represents impairment in functioning to the extent that the Veteran would be unable to work or unable to keep a job due to his service-connected mental disability.  

The Board has also taken into account the Veteran's education, training, work history, and level of symptoms related to his service-connected mental disability, and is of the opinion that the evidence supports his claim that he is not capable of sustaining substantial gainful work activity.  He has a high school education and training as a carpenter, which is a job he performed for more than 30 years.  He asserts that he voluntarily retired in 2004, due to the worsening of PTSD symptoms brought on by the start of the war in Iraq in 2003.  He alleged that he was angry at work all the time and had difficulty with authority figures.  While VA examiners in 2009, 2010, and 2013 assessed the Veteran's service-connected mental disability as productive of mild to moderate symptoms, in some cases, and did not furnish an opinion that there was total impairment in social and occupational functioning, they nonetheless described the Veteran's PTSD with major depression in such terms that it is reasonable to find he was essentially rendered unemployable by his mental disability.  For example, in addition to his remarks that were noted earlier, the VA examiner in May 2009 believed the Veteran's irritability and anger alone would result in a partial work impairment.  He also noted that the Veteran's panic attacks caused him to avoid contact and most social situations, and that he avoided most public places due to anxiety.  The VA examiner in 2013, while not providing an opinion on employability, still concluded that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas including work.  Among other things, she noted that the Veteran was unable to join his wife in any activities outside the home without medication and was unable to do a number of activities even with anxiety medication.  Such assessments are persuasive in demonstrating that the Veteran would be unable to obtain and maintain substantially gainful employment. 

After consideration of all the relevant evidence, the Board finds that the Veteran was unemployable due his service-connected disability beginning April 9, 2009, and that a TDIU rating is warranted from that date.


ORDER

The appeal to reopen a claim of service connection for hearing loss is granted.  

The appeal to reopen a claim of service connection for tinnitus is granted.  

A rating in excess of 50 percent for PTSD with major depression, for the period prior to April 9, 2009, is denied. 

A 70 percent rating is granted for PTSD with major depression for the period from April 9, 2009 to September 2013, subject to regulations governing payment of monetary awards.  

A rating in excess of 70 percent for PTSD with major depression, for the period beginning September 12, 2013, is denied.  

A TDIU rating is granted effective from  April 9, 2009, subject to the regulations governing payment of monetary awards.  


REMAND

Prior to considering the claims of service connection for hearing loss and tinnitus on the merits, further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claims.  38 C.F.R. § 3.159.  A VA examination is needed to reconcile the conflicting medical opinions regarding the etiology of the Veteran's current hearing loss and tinnitus.  The same VA examiner in February 2007 and August 2008 concluded that it was not at least as likely as not that the Veteran's hearing loss and tinnitus resulted from acoustic trauma in service.  

The VA examiner provided the following explanation of rationale in February 2007:  that the Veteran's job as a draftsman was not associated with high noise levels; that the file documented normal auditory thresholds at entrance and slight to mild hearing loss at separation; that the audiometric configuration was not consistent with noise-induced hearing loss; that the Veteran had post military noise exposure and aging effects; and that he waited over 30 years to file a claim.  In 2008, she reasoned that the Veteran had normal auditory thresholds at entrance and separation and his separation thresholds did not meet the criteria for service connection; that there was no audiological basis for the tinnitus complaint; that although the Veteran was acknowledged to have served in Vietnam where he may have been exposed to high noise levels, there was no evidence that the exposure resulted in acoustic trauma; that there was no reported tinnitus complaint although other medical conditions were reported during military service; and that the Veteran had a significant post military noise exposure history that most likely caused his current hearing loss.  In comparing the two opinions, it appears that in some respects they are inconsistent and raise additional questions.  

Since the VA examinations, additional evidence has been received that is favorable to the Veteran's claims.  For example, in statements the Veteran's wife and friends assert that they have observed the Veteran with hearing problems since service.  A fellow serviceman attested to the Veteran's exposure to acoustic trauma in service.  Of significant note is a report of a private audiogram and opinion furnished in March 2012.  An audiologist considered the Veteran's history of noise exposures during and after service, his "notched configuration" of hearing loss, and presence of tinnitus, and concluded that his hearing loss and tinnitus were more likely than not related to service.  She also believed his tinnitus was a symptom of his hearing loss.  It was also noted that she did not have military records to review.  

As to the extraschedular TDIU claim, although the Veteran does not meet the threshold requirements for a schedular TDIU rating for the period prior to April 9, 2009, when a veteran is unemployable by reason of service-connected disabilities, but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the RO should submit the claim to VA's Director of Compensation and Pension for extraschedular consideration.  38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to reconcile the differing medical opinions of record concerning the likely etiology of his currently diagnosed hearing loss and tinnitus.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of the record, the examiner must provide an opinion that responds to the following:  

What is the most likely etiology for the Veteran's hearing loss and tinnitus?  Specifically, is it at least as likely as not (a 50 % or greater probability) that such disabilities were incurred or aggravated during his period of military service from February 1968 to September 1969.  If the opinion is negative (i.e., that it is not at least as likely as not that the hearing loss and tinnitus were incurred or aggravated in service), the examiner's rationale must reconcile that conclusion with the private audiologist's opinion of March 2012, and identify the etiology for the hearing loss and tinnitus considered more likely (with explanation why that is so).  

The examiner is asked to consider the following facts as noted.  In statements, the Veteran, his wife, friends, and fellow serviceman assert that the Veteran was exposed to noise in service (artillery and weapons firing) and that he had hearing problems including tinnitus from the time he returned from Vietnam.  The Veteran reported that after service he worked in the construction industry as a carpenter, where hearing protection was required.  The same VA examiner in February 2007 and August 2008 opined that the hearing loss and tinnitus were more likely related to post-service noise exposure and effects of aging, reasoning in part that the audiometric configuration was not consistent with noise-induced hearing loss.  A private audiologist in March 2012 found that it was more likely than not that the Veteran's conditions were related to military noise exposure, that the conditions may have worsened as a civilian, and that tinnitus was a symptom of the "notched configuration" of hearing loss.   

2.  Refer the claim for a TDIU rating, for the period prior to April 9, 2009, to VA's Director of Compensation and Pension Service for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).

3.  The RO should then review the record, and readjudicate (de novo) the claims of service connection for hearing loss and tinnitus, and the claim for a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) for the period prior to April 9, 2009.  If any remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


